Vanderburgh, J.
The only question in this ease is whether there' is evidence sufficient to support a verdict in plaintiff’s favor, or whether the defendant’s motion to dismiss the action should have been granted. The action is brought for damages for injuries to plaintiff’s horses, alleged to have resulted from the negligence of defendant corporation in failing to fence its right of way adjoining plaintiff’s land. It appears that the defendant had completed the fence along plaintiff’s field, except openings left for gates, through which the horses escaped upon the defendant’s right of way, where they w< feeding when defendant’s servants, who had been at work on the fence, placed a hand-car upon the track and commenced to run it in the usual way. On its approach, the horses suddenly took fright and ran back into the wire fence, and were seriously injured. The nature and extent of the injury shows that they must have been greatly excited and have rushed with great violence against the fence. From this evidence the jury were warranted in finding that the horses ran away from the ear and against the fence through fright, caused by the motion and noise of the hand-car; and that they were exposed to' this danger through the neglect of the company to complete its fence so as to exclude animals from its land. We think this question was properly left to the jury, and their verdict necessarily includes the-finding that horses will naturally act in that way under such circumstances, and that such and similar results might reasonably be anticipated from the operation of cars and machinery upon the track by defendant; so that the negligence of the company in leaving open the fence, in connection with the acts of its servants in operating the road, might properly be considered the proximate cause of the injury. Young v. St. Louis, etc., Ry. Co., 44 Iowa, 172; Maher v. Winona & St. Peter R. Co., ante, p. 401. Here the animals were partially hemmed in, so to speak, between the fence and the track, so that, if frightened by the cars, there would be danger of just such a casualty.
The eases cited by appellant from the Indiana and Missouri courts are- not in point, because the statutes of those states, in reference to railroad fences, provide only for the recovery of damages for injuries to animals caused by actual collision upon the track. The Minnesota statute is, however, very broad. The omission to fence is neg*421ligence per se, and tbe company is made “liable for all damages sustained by any person in consequence of such failure or neglect.”
The jury have .found that defendant’s negligence in leaving open the fence caused the exposure of the animals to a danger arising from the operation of the railway, and the court cannot say, as matter of law, that the alleged cause is too remote. It was fairly a question for the jury. Milwaukee & St. Paul Ry. Co. v. Kellogg, 94 U. S. 469; Powell v. Deveney, 3 Cush. 300; Marble v. City of Worcester, 4 Gray, 395. We are referring in this opinion to a class of dangers arising ■•solely from the railroad, or operations connected with it, and which might have been avoided by the discharge of the statutory duty to fence. Young v. St. Louis, etc., Ry. Co., supra. In this case, had the horses been driven along in front of a railway train, by fright occasioned by it, into a bridge or an excavation within the railroad fences, or against a similar barbed-wire fence running transversely from the lateral fence to a cattle-guard, the liability of the company would ■doubtless seem plainer; but we think the case at bar was equally for the jury. ■
Order affirmed.